DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on December 14 of 2021, has been entered.  Claim 1 has been amended.  No claim has been cancelled, or added.  Claims 1-20 are still pending in this application, with only claim 1 being independent.

The drawings were received on December 14 of 2021.  These new/replacement drawings are acceptable.  Applicant’s amendment to the drawings have overcome the objections under 37 CFR 1.84(p)(4) as detailed in section 10 of the previous Office Action (mailed November 9, 2021).

Applicant’s amendments to the specification have overcome the objections detailed in sections 5-9, 12 and 13 of the previous Office Action (mailed November 9, 2021).
It is noted, however, that the newly submitted amendment to the abstract was not be provided in a separate sheet, as required by 37 CFR 1.72b.  See MPEP § 608.01(b).  The applicant is advised that, to expedite prosecution, the Examiner has provided a clean copy (i.e. with no markings) of the newly submitted abstract in a separate page.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a method of assembling a vehicle illumination device including the steps of providing a housing with a hollow protrusion; providing an auxiliary element in the hollow protrusion; providing a receptacle rotatably connected to the auxiliary element; detachably inserting a matching connector in the receptacle, such matching connector including guiding means; coupling the module connector of an illumination module to the matching connector to provide an electrical connection between them, the module connector being guided by the guiding means; and moving the receptacle so that the matching connector exits from the receptacle.
While methods and processes for assembling vehicle illumination devices, specifically those providing for rotation of the illumination device, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of applicants’ steps in the claimed sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875